Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein materials are subjected to carbon dioxide treatment during the microencapsulation”. It is unclear if the “materials” encompass oil-and-fat and a wall material or if they comprise additional components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,7,9,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xianjiang(CN1357408) in view of Chenzhou(CN-104622846). 
Regarding claims 1,2,10, Xianjiang teaches a method for producing a microencapsulated oil-and-fat, wherein the method comprises microencapsulating a “coated substance” in encapsulating materials(cyclodextrin) and further refrigerating encapsulated composition at a temperature of 4C(example 5). Xianjiang teaches that the coated material can be in the form of conjugated linolenic acid triglyceride(oil-and-fat). 
Xianjiang does not specifically teach that the materials are subjected to a carbon dioxide treatment during microencapsulation. However, Chenzhou teaches that a process of forming a microencapsulated oil-and-fat by encapsulating oils in cyclodextrin and subjecting the materials to a carbon dioxide treatment during microencapsulation at a temperature of 30-100C, further removing the carbon dioxide(reducing the pressure), and drying the product(p.1, steps A and B). Chenzhou teaches that the carbon dioxide helps dissolve the volatile oil in cyclodextrin encapsulating material(p.2, first paragraph). It would have been obvious to subject the fish oil and cyclodextrin materials to carbon dioxide during encapsulation and further remove the carbon dioxide after refrigeration as taught in Chenzhou in order to help dissolve the oil of Xianjiang into the cyclodextrin encapsulating material. 
Regarding claim 3, Xianjiang teaches the refrigeration temperature is 4C for 8 hours(example 5). Chenzhou renders obvious including carbon dioxide in the oil-and-fat composition but does not specifically teach that the carbon dioxide is included in an amount of 1000-5000ppm. However, Chenzhou teaches that the carbon dioxide helps dissolve the volatile oil in cyclodextrin encapsulating material(p.2, first paragraph). Therefore, it would have been obvious to adjust the amount of carbon dioxide added to composition in order to successfully dissolve the volatile oil in the encapsulating material. 
Regarding claim 4, Chenzhou teaches introducing the carbon dioxide during the mixing step and removing before drying (p.1, steps A and B). Therefore, if added to the mixture of Xianjiang during the mixing step and removed before drying, the carbon dioxide would be present during the adjacent emulsifying and homogenizing
Regarding claim 5, Xianjiang teaches that the cyclodextrin and coated material(oil) is compounded, stirred at 50C for 15 hours, cooled to 3C, and dried by a method such as spray drying to form a powdered substance(example 3; p.1, 4th paragraph). While Xianjiang does not specifically state an emulsifying and homogenizing step, one of ordinary skill in the art would expect that the lengthy mixing process would provide an emulsified and homogenized product. Xianjiang also teaches that the product is “stable” (p.2, 9th full paragraph) which would indicate that it is emulsified and homogenized. Furthermore, it would have been obvious to add an emulsifier in order to ensure that the product forms a stable emulsion as desired in Xianjiang.
Xianjiang does not specifically teach refining the product. However, it would have been obvious to grind the initial premix to the desired size in order to form a stable emulsion as desired in Xianjiang. 
Regarding claims 7,9, Xianjiang teaches that the dry composition comprises 200-400g covered material(e.g. oil), 500-700g cyclodextrin(wall material), and 0.1-15g antioxidant such as vitamin C in 1000 gram base(p.3,  paragraphs 1-3; p.3, paragraph 10). Therefore, the dry composition comprises 20-40% oil-and-fat, 50-70% embedding wall material and 0.01-1.5% antioxidant in the form of vitamin C.
Regarding claim 11, Xianjiang teaches the refrigeration temperature is 4C for 8 hours(example 5). Chenzhou renders obvious including carbon dioxide in the oil-and-fat composition but does not specifically teach that the carbon dioxide is included in an amount of 1000-3000ppm. However, Chenzhou teaches that the carbon dioxide helps dissolve the volatile oil in cyclodextrin encapsulating material(p.2, first paragraph). Therefore, it would have been obvious to adjust the amount of carbon dioxide added to composition in order to successfully dissolve the volatile oil in the encapsulating material. 


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xianjiang(CN1357408) in view of Chenzhou(CN-104622846) further in view of Masaichiro(US 4564475).
Regarding claim 6, Xianjiang teaches that the encapsulated oil is conjugated linolenic acid triglyceride and does not specifically teach that it is fish oil. However, Masaichiro teaches encapsulating fish oil in cyclodextrin in order to minimize unpleasant odor and bitterness associated with fish oil(col 2, line 26-36; col 3, line 21-26). It would have been obvious to encapsulate other oils such as fish oil in cyclodextrin in order to minimize unpleasant odor and bitterness associated with fish oil.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xianjiang(CN1357408) in view of Chenzhou(CN-104622846) further in view of Rosengburg(US 5601760).
Regarding claim 8, Xianjiang does not specifically teach that the wall material comprises dairy product. However, Rosenburg teaches 
“Milk derived whey protein-based microencapsulating agents and a method for microencapsulation of volatile or non-volatile core materials. Milk derived whey protein concentrates or whey protein isolate alone or in admixture with other milk or non-milk derived products are used for microencapsulation of active ingredients cores. Whey proteins microencapsulated cores are easy to handle and store, have higher stability, protect the encapsulated core from deteriorating factors, prevent evaporation of volatile cores, transform liquid cores into free-flowing powders, and provide greater versatility of microencapsulated products.”
Due to the disclosed benefits of Rosenburg, it would have been obvious to use milk derived whey protein-based microencapsulating agents in Xianjiang. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791